Citation Nr: 1437670	
Decision Date: 08/22/14    Archive Date: 08/27/14

DOCKET NO.  06-00 431A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for a skin disorder of the feet, to include tinea pedis.  

2.  Entitlement to an initial rating in excess of 10 percent for bilateral hearing loss prior to February 17, 2011, and in excess of 20 percent on and after February 17, 2011.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The Veteran served on active duty from July 1959 to July 1963.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision entered in May 2005 by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  It was most recently before the Board in December 2013, at which time it was remanded so that needed development could be undertaken by the VA's Appeals Management Center (AMC) in Washington, DC.  Following the AMC's attempts to complete the requested actions, the case was returned to the Board for further review.  

The issue of entitlement to an initial rating for hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

A bilateral foot disorder involving tinea pedis is of service onset.  


CONCLUSION OF LAW

Tinea pedis was incurred in service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

As the disposition herein reached is favorable to the Veteran-appellant, the need to discuss the VA's efforts to comply with the VA's duties to notify and assist the Veteran under 38 U.S.C.A. §§ 5103, 5103A and 38 C.F.R. § 3.159 is obviated.  

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or from aggravation of a preexisting injury suffered or disease contracted in line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Disorders diagnosed after discharge may be service connected if all the evidence, including pertinent service records, establishes that the disorder was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  There is a current disability for VA purposes when an appellant is shown to have that disability at the time his or her claim was filed or during the pendency of that claim, even if that disability subsequently resolves.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  

The nexus between service and the current disability may be satisfied by medical or lay evidence of symptomatology and/or manifestations and medical evidence of a link between the present disability and the symptomatology.  See Voerth v. West, 13 Vet. App. 117 (1999).  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Service treatment records show that the Veteran received medical care during 1961 for a plantar wart of his right foot and for calluses; no pertinent skin disorder was shown at the time of the Veteran's separation medical examination in July 1963.  The evidence developed postservice discloses medical treatment for a skin disorder of the Veteran's feet only many years following service.  

Testimony of the Veteran and his spouse, as set forth at the February 2013 hearing and in various written statements, is to the effect that when serving on active duty the Veteran contracted "jungle rot" of the feet while performing his military duties in Southeast Asia.  He reports having been treated in service for this skin disturbance and that he continued to self-treat this disorder during postservice years, principally through use of ointments, creams, and white socks.  Per that testimony, postservice medical treatment was initially received therefor only many years after service separation.  The Veteran's spouse's testimony lends great credence to the Veteran's account, as she was aware of his skin rash of the feet from about 1965 or 1966, shortly after she first met him, and in the succeeding years.  

The RO and AMC have denied the Veteran's claim on the basis that no current disability involving the skin of either of his feet is present.  The Board finds otherwise, noting that tinea pedis of the feet is shown on recent examination and that the very credible and probative testimony of the Veteran and his spouse persuasively link that disorder to active duty.  

The initial VA skin examination, inclusive of a reported review of the claims folder and VA records dating to 2007, was undertaken in February  2011, with findings therefrom yielding a pertinent diagnosis of tinea pedis, mild.  The VA examiner opined that it was not as likely as not that tinea pedis of the feet was related to the Veteran's service in the absence of a diagnosis thereof.  It may only be presumed that the VA examiner meant to say that his opinion was based on the absence of an inservice diagnosis, given his clinical assessment of tinea pedis.  The examiner further noted the Veteran was unaware of any foot involvement.  

Additional medical input was obtained on a VA examination in June 2013, which reportedly entailed a claims folder review, and culminated in entry of an opinion that the Veteran did not then have, nor had he ever had a skin condition, but, incongruously, with notation that use of topical medications in the prior 12 months had been made by the Veteran for tinea pedis and cruris.  Pertinent entries in service treatment records were noted, as was the Veteran's history of a skin rash of the feet dating to service, but the VA examiner concluded that the claimed disorder was less likely as not incurred in or caused by an inservice injury, event, or illness, citing the absence of medical evidence of diagnosis and treatment of tinea pedis in service.  In his May 2014 addendum, the VA clinician indicated that only mild dryness, not any rash, was shown on examination of the Veteran's feet and that it was impossible to determine the etiology of a claimed skin condition that was not present at the time of examination.  

Had VA treatment records been fully and properly evaluated at the time of the aforementioned VA examinations the Veteran's complaints in February and March 2005 of a foot rash since active duty would have been known, as well as the fact, as noted in an August 2005 entry, that the Veteran reported having seen a community dermatologist for his foot complaints and had been provided skin creams, including clotrimazole and bethamethasone, for its care.  The record otherwise documents a VA outpatient evaluation in July 2008 which identified ecchymoses at the base of three toes of the left foot, with hyperkeratotic scales of the toes being clinically identified in January 2013, for which Atrac-tain cream was prescribed over a one-year period for application to both feet.  

In sum, the record sufficiently documents the existence of current skin disability of the Veteran's feet and, in the absence of adequate VA opinions encompassing a thorough review of all prior treatment records, the Board must rely on the best evidence of record, and in this instance that would encompass in large part the competent and probative testimony of the Veteran and his wife that a skin disorder of the feet, currently diagnosed as tinea pedis, was present in service and continued to be present throughout the postservice period.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  That testimony is not otherwise contradicted or disputed by the other evidence of record and, on balance, is otherwise found to be persuasive.  In contrast, the VA medical opinions are of only minimal probative value in the absence of a thorough review of prior records and past medical history.  On that basis, a grant of service connection for a skin disorder of the feet, diagnosed as tinea pedis, is found to be warranted.  

ORDER

Entitlement to service connection for tinea pedis is granted.  


REMAND

By its December 2013 remand, the Board remanded the issue of the initial for hearing loss of the left ear to the AMC so that needed development could be undertaken.  Among the requested actions were obtaining pertinent VA treatment records and clarification from a private audiologist as to results of testing undertaken in August 2006, followed by readjudication of that claim.  

On remand, while the AMC obtained the requested VA treatment records, including those compiled from December 2013 to January 2014 referencing hearing loss as a medical problem experienced by the Veteran, such were not considered by the AMC in any readjudication or decisional document.  Cf. 38 C.F.R. §§ 3.103, 19.31, 19.37, 19.38.  As well, it is evident that the AMC on remand chose not to contact the private audiologist as had been requested.  It did advise the Veteran by its December 2013 correspondence of the need for him to obtain the requisite data from that audiologist on his own; however, no reply was received from him and the case was returned to the Board without further adjudication of the hearing loss issue or issuance of a supplemental statement of the case, as had been specifically directed by the Board.  In light of these facts, the Board is compelled to remand this matter once again in order to ensure that corrective actions are taken.  See Stegall v. West, 11 Vet. App. 268, 270-71 (1998).  

Accordingly, this case is REMANDED for the following actions:

1.  Obtain any pertinent VA treatment records not already on file for inclusion in the Veteran's electronic claims folder.  

2.  Identify the reasons why contact why the AOJ is unable and/or unwilling to seek medical input from the Veteran's private audiologist with respect to testing undertaken in August 2006 with respect to the Veteran's auditory acuity.  Advise the Veteran in writing of these reasons and afford him an opportunity to furnish a response.  

3.  Request that a VA audiologist review the report of private audiometric testing undertaken in August 2006 in order to convert the graphical information into numerical data and to ascertain to the extent possible whether Maryland CNC speech discrimination testing was utilized at the time of the August 2006 testing.  As to the latter, and only if it is not apparent whether use of the Maryland CNC test was made, request that a VA audiologist offer an opinion as to whether in the normal course in the locale of Glendale, Arizona, standard speech discrimination testing would entail use of the Maryland CNC recording? 

4.  Finally, readjudicate the Veteran's claim for an initial rating in excess of 10 percent for bilateral hearing loss prior to February 17, 2011, and in excess of 20 percent on and after February 17, 2011, and if the benefit sought on appeal is not granted to the Veteran's satisfaction, then provide him with a supplemental statement of the case and afford him a reasonable period for a response, before returning the case to the Board for further review.  

No action by the appellant is needed until and unless he receives further notice.  The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


